DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraphs [0042] and [0043] disclose CPSS which has not been defined in the specification. The examiner understands this should be CSPSS.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for c-plane (0002) cone shaped pattern sapphire substrate, does not reasonably provide enablement for all substrates such as silicon.  The specification does not enable any person skilled in the art to which it pertains, or make and use the invention commensurate in scope with these claims. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).
Wands Factors:
Breadth of Claims:
The claims broadly claim the term “substrate”. 
The term substrate would encompass silicon substrates and non-patterned shape sapphire. 
A silicon substrate is disclosed in “Analysis of the growth of GaN epitaxy on silicon”. 
Miyoshi et al. (US 8,471,265) discloses “it is also known that trimethylgallium (TMG) that is a material gas of the nitride material for a vapor-phase growth is likely to form a liquid-phase compound with silicon, which is a factor that hinders the epitaxial growth” [col. 2 lines 37-40]. Miyoshi et al. discloses using an AlN buffer layer to form GaN over a silicon substrate
However, the current claims and specification fail to disclose silicon as a substrate or using a AlN buffer layer over the silicon substrate. 
critical for obtaining an ideal GaN growth mechanism” (examiner’s underline).
The specification only discloses a cone-shaped patterned sapphire substrate to grow a GaN layer with zero threading dislocations [0009].
The specification, paragraph [0044] discloses the non-patterned shape sapphire (non-PSS) results in disordered growth modes which leads to slow lateral growth rate and thereby producing a rough morphology (non-ideal roughness).  Paragraph [0030] of the specification discloses a preferred embodiment is to have ideal surface roughness of 1 nm or less which is a result of cone-shaped patterned sapphire substrate. 

The amount of direction provided by the inventor
The specification, paragraph [0034], discloses a (0002) cone-shaped patterned sapphire substrate to grow a GaN layer.
The specification, paragraph [0044] discloses the non-patterned shape sapphire (non-PSS) results in disordered growth modes which leads to slow lateral growth rate and thereby producing a rough morphology. 
The specification only discloses a cone-shaped patterned sapphire substrate to grow a GaN layer with zero threading dislocations [0009].
 The existence of working examples
The specification, paragraph [0034], discloses a (0002) cone-shaped patterned sapphire substrate to grow a GaN layer.


Examiner’s Note: the  applicant can easily overcome the 112(a) rejection by amending the claim 1 to disclose “c-plane  (0002) cone shaped pattern sapphire substrate”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (0002) cone-shaped patterned sapphire substrate. 
The specification, paragraph [0005] disclose “[c]hoice of a substrate material is critical for obtaining an ideal GaN growth mechanism” (examiner’s underline).
Examiner’s Note: the  applicant can easily overcome the 112(b) rejection by amending the claim 1 to disclose “c-plane  [0002] cone shaped pattern sapphire substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 9,711,685) in view of Osawa et al. (US 2009/0114933).
Sako disclose providing the substrate having a plurality of side walls and valleys; (b) forming a first layer of gallium nitride deposited on the substrate, by MOCVD at a temperature of about  510°C[col. 11 lines 36-38](the examiner submits about 510°C would encompass  500°C see  In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.), such that the first layer is formed on the side walls and the valleys; and (c) forming a second layer of gallium nitride deposited on top of the first layer, by MOCVD at a temperature ranging from 1000 to 1200°C [col. 11 lines 38-40].
Sako fails to explicitly disclose reacting gaseous trimethylgallium and ammonia.
Osawa disclose reacting gaseous trimethylgallium and ammonia [0102].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. reacting gaseous trimethylgallium and ammonia would form GaN).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. The GaN would be formed.
Sako discloses froming a layer (21) thicker than the cones(projections) (fig. 2). Sako disclose the height of the cones (projections) is 1.2 microns[col. 11 lines 20-25]. 
Sako  fails to eplicitly disclose obtaining the coating layer comprising the first layer of gallium nitride and the second layer of gallium nitride at a thickness ranging from 3.0 to 4.5 microns.
The examiner submits the thickness of 3.0 to 4.5 microns does not define the claim over the prior art because it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
Regarding claim 2, Sako disclose the first layer of gallium nitride and the second layer of gallium nitride coalesces to form the coating layer (fig 2) [col. 2 lines 34-40].
Regarding claim 3, Sako disclose MOCVD  [col. 2 lines 34-40].
Regarding claims 4-5, Sako disclose the substrate is a cone shaped sapphire substrate(fig 2 and 7A)  [col. 11 lines 10-26].
Regarding claim 7, the combination of Sato and Osawa would inherently result in a surface roughness from 0.15nm to 0.25nm. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817